DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-30 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/17/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 15 is objected to because of the following informalities:  “a SSB” should be preceded with definition and be enclosed in parenthesis.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-8, 18-20 and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., US 2012/0250520 in view of Oestreich, US 2004/0128095 and further in view of WO 2012/138135 A3 (Jeong).
Claim 1, Chen discloses a method of wireless communication at a user equipment (UE), comprising: 
identifying a timing advance group (TAG) for a second remote radio header (RRH) (0050] UE receives a second timer assignment associated with a second TA group having a second TA group index, wherein the second TA group comprises at least one secondary cell (SCELL)) that is different from a first RRH ([0050] a UE receives a first timer assignment associated with a first timing advance (TA) group having a first TA group index, wherein the first TA group comprises at least one primary cell (PCELL), the TAG associated with a timing advance (TA) offset ([0050] UE starts the first timer and sets the first TA group to SYNC status. In step 1304, the UE starts the second timer and set the second TA group to SYNC status. The second timer has a larger value than the first timer if the SCELL has a smaller cell coverage than the PCELL), 
wherein the first RRH and the second RRH are associated with a serving cell ([0049] eNB configures a PCELL, eNB configures an SCELL); 
but does not explicitly disclose, 
switching from the first RRH to the second RRH in accordance with the TAG and the associated TA offset; and 
transmitting, on an uplink communication channel, data to the second RRH.  
However, as Oestreich discloses switching from the first RRH to the second RRH in accordance with the TAG and the associated TA offset ([0029] the terminal MS specifies TA2=(d1/c)+.DELTA.t as the new timing advance value. It begins to send a burst to the base station BS2 from t"=t1-2.times.TA2. The burst arrives at the base station BS2 at the desired time starting from t=t1).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Chen invention with Oestreich invention to include the claimed limitation(s) so as to allow the terminal to determine an offset between the two timings in order to perform synchronization with the network. 
But Chen and Oestreich invention does not explicitly disclose, 
transmitting, on an uplink communication channel, data to the second RRH.  
However, as Jeong discloses transmitting, on an uplink communication channel, data to the second RRH (page 10 [63] Once the uplink timing for the SCell has been acquired, it becomes possible to perform uplink scheduling for uplink transmission at step 663).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Chen and Oestreich invention with Jeong invention to include the claimed limitation(s) so as to allow the UE to acquire the uplink timing of a second cell in order to perform synchronization to uplink data to the network. 
Claim 2, Chen as modified discloses the method of claim 1, wherein the first RRH is associated with a different TAG and associated TA offset that is different from the TAG associated with the TA offset of the second RRH (Oestreich fig 4, TA1, TA2, Δt).  Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Chen invention with Oestreich invention to include the claimed limitation(s) so as to allow the terminal to determine an offset between the two timings to correct its timing advance value in order to be able to correctly communicate with the base station.
Claim 3, Chen as modified discloses the method of claim 2, wherein the first RRH is associated with a first subset of reference signals (RSs) (Chen [0032] UE 301 sends a timing reference signal to eNB 302 over PCELL) and the second RRH is associated with a second subset of RSs (Chen [0032] UE 301 transmits a timing reference signal to eNB 302 over SCELL), and wherein the second subset of RSs is associated with the TAG (Chen [0032] eNB 302 configures SCELL for UE 301 and assigns the SCELL to TA group #2) and the first subset of RSs is associated with the different TAG (Chen [0032] eNB 302 configures PCELL for UE 301 and assigns the PCELL to TA group #1).  
Claim 5, Chen as modified discloses the method of claim 2, further comprising 
receiving, on a downlink communication channel, downlink control information (DCI) (Chen [0028] UE could derive DL timing from any of the DL CCs) or a media access control (MAC) control element (CE) indicating one or both of the first RRH or the second RRH to serve the UE (Chen [0029] the corresponding TA group index is configured or reconfigured by eNB via radio resource control (RRC) or media access control (MAC) message, [0046] eNB can send a TA command via a MAC CE).  
Claim 6, Chen as modified discloses the method of claim 5, further comprising: 
performing uplink TA measurement for both the first RRH (Chen [0033] eNB 402 measures the timing of the reference signal and sends a first timing advance) and the second RRH (Chen [0033] eNB 402 measures the timing the reference signal and estimates a second timing advance value); and 
updating the TAG and TA offset of the second RRH (Chen [0035] different TA timers are configured for different TA groups to more efficiently adjust UL timing. If the cell coverage of cells in a TA group is large, then its TA timer is configured with a small value so that UL timing is adjusted more frequently) and the different TAG and TA offset of the first RRH (Chen [0035] different TA timers are configured for different TA groups to more efficiently adjust UL timing. If the cell coverage of cells in a TA group is large, then its TA timer is configured with a small value so that UL timing is adjusted more frequently).  
Claim 7, Chen as modified discloses the method of claim 6, wherein the TAG for the second RRH corresponds to a most recently received TAG for the second RRH  (Chen [0034] The MAC CE also contains the TA group index to uniquely identify the TA group for that specific carrier. The UE then applies the same updated timing advance for all carriers that belong to the same TA group).  
Claim 8, Chen as modified discloses the method of claim 7, wherein the data is transmitted on the uplink communication channel based on the most recently received TAG for the second RRH (Jeong page 10 [63] Once the uplink timing for the SCell has been acquired, it becomes possible to perform uplink scheduling for uplink transmission at step 663). Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Chen and Oestreich invention with Jeong invention to include the claimed limitation(s) so as to allow the UE to acquire the uplink timing of a second cell in order to perform synchronization to uplink data to the network. 
Claim 18, see claim 1 for the rejection, Chen discloses (fig 2) an apparatus for wireless communication, comprising: 
a transceiver (fig 2 transceiver); 
a memory configured to store instructions (fig 2 memory, program); and 
at least one processor communicatively coupled with the transceiver and the memory, 
wherein the at least one processor is configured to: 30 AF: 030284.18896Qualcomm Ref. No. 201847 
identify a timing advance group (TAG) for a second remote radio header (RRH) that is different from a first RRH, the TAG associated with a timing advance (TA) offset, 
wherein the first RRH and the second RRH are associated with a serving cell; 
switch from the first RRH to the second RRH in accordance with the TAG and the associated TA offset; and 
transmit, on an uplink communication channel, data to the second RRH.  
Claim 19, see claim 2 for the rejection, Chen as modified discloses the apparatus of claim 18, wherein the first RRH is associated with a different TAG and associated TA offset that is different from the TAG associated with the TA offset of the second RRH.  
Claim 20, see claim 3 for the rejection, Chen as modified discloses the apparatus of claim 19, wherein the first RRH is associated with a first subset of reference signals (RSs) and the second RRH is associated with a second subset of RSs, and wherein the second subset of RSs is associated with the TAG and the first subset of RSs is associated with the different TAG.  
Claim 22, see claim 5 for the rejection, Chen as modified discloses the apparatus of claim 19, wherein the at least one processor is further configured to receive, on a downlink communication channel, downlink control information (DCI) or a media access control (MAC) control element (CE) indicating one or both of the first RRH or the second RRH to serve the UE.  
Claim 23, see claim 6 for the rejection, Chen as modified discloses the apparatus of claim 22, wherein the at least one processor is further configured to: 
perform uplink TA measurement for both the first RRH and the second RRH; and 
update the TAG and TA offset of the second RRH and the different TAG and TA offset of the first RRH.  
Claim 24, Chen as modified discloses the apparatus of claim 23, wherein the TAG for the second RRH corresponds to a most recently received TAG for the second RRH (Chen [0034] The MAC CE also contains the TA group index to uniquely identify the TA group for that specific carrier. The UE then applies the same updated timing advance for all carriers that belong to the same TA group), and wherein the data is transmitted on the uplink communication channel based on the most recently received TAG for the second RRH (Jeong page 10 [63] Once the uplink timing for the SCell has been acquired, it becomes possible to perform uplink scheduling for uplink transmission at step 663).  Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Chen and Oestreich invention with Jeong invention to include the claimed limitation(s) so as to allow the UE to acquire the uplink timing of a second cell in order to perform synchronization to uplink data to the network. 
Claim(s) 9 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., US 2012/0250520, Oestreich, US 2004/0128095 and WO 2012/138135 A3 (Jeong) in view of Jung et al., US 2019/0081753.
Claim 9, Chen as modified discloses the method of claim 3, 
but Chen, Oestreich and Jeong invention is silent on,  
wherein the first subset of RSs and the second subset of RSs correspond to at least one of a synchronization signal block (SSB) reference signal, a channel state information reference signal, or positioning reference signal.  
However, as Jung discloses wherein the first subset of RSs and the second subset of RSs correspond to at least one of a SSB reference signal ([0127] the first and second sets of reference signals comprise a non-zero transmit power channel state information-reference signal, a synchronization signal/physical broadcast channel block), a channel state information reference signal ([0127] the first and second sets of reference signals comprise a non-zero transmit power channel state information-reference signal, a synchronization signal/physical broadcast channel block), or positioning reference signal.  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Chen, Oestreich and Jeong invention with Jung invention to include the claimed limitation(s) so as to enable the UE to be configured to periodically scan CSI-RS reference signal and/or SS-block in order to perform synchronization with the network.  
Claim 25, see claim 9 for the rejection, Chen as modified discloses the apparatus of claim 19, wherein the first subset of RSs and second subset of RSs correspond to at least one of a synchronization signal block (SSB) reference signal, a channel state information reference signal, or positioning reference signal.  
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., US 2012/0250520, Oestreich, US 2004/0128095 and WO 2012/138135 A3 (Jeong) in view of Chen et al., US 2018/0206219 (Chen’219).
Claim 10, Chen as modified discloses the method of claim 1, further comprising 
but Chen, Oestreich and Jeong invention is silent on,  
receiving a downlink control indication (DCI) or media access control (MAC) control element (CE) indicating one or both of a number of cells or physical cell identifier (PCIs), wherein the number of cells or PCIs are associated with one or both of a serving cell or non-serving cell.  
However, as Chen’219 discloses receiving a downlink control indication (DCI) or media access control (MAC) control element (CE) indicating one or both of a number of cells or physical cell identifier (PCIs), wherein the number of cells or PCIs are associated with one or both of a serving cell or non-serving cell ([0065] one or more properties of DCI 828 transmitted by eNB 804 may be used to convey the index or otherwise indicate which of cell identifiers 808 should be selected by UE 802 for configuring an aspect of UE 802 operation).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Chen, Oestreich and Jeong invention with Chen’219 invention to include the claimed limitation(s) so as to allow the network to convey to the UE which of cell identifiers should be selected by UE for configuring an aspect of UE operation in order to perform synchronization with the network.   
Claim(s) 11-14, 16 and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., US 2012/0250520 in view of WO 2012/138135 A3 (Jeong).
Claim 11, Chen discloses a method of wireless communication at a serving cell having a first remote radio header (RRH) and a second RRH (fig 3, PCELL, SCELL), comprising: 
transmitting, on a downlink communication channel, a first timing advance group (TAG) ([0032] eNB 302 configures PCELL for UE 301 and assigns the PCELL to TA group #1) and associated timing advance (TA) offset for the second RRH to a user equipment (UE) ([0049] the eNB transmits an UL timing advance to be applied for the second TA group based on timing measurements of the timing reference signal. In step 1205, The UE adjusts its UL transmission timing using the received timing advance value);  
detecting a switch of the UE from the first RRH ([0032] UE 301 sends a timing reference signal to eNB 302 over PCELL) to the second RRH ([0032] UE 301 transmits a timing reference signal to eNB 302 over SCELL); and 
but does not explicitly disclose, 
receiving, on an uplink communication channel, data from the second RRH.  
However, as Jeong discloses receiving, on an uplink communication channel, data from the second RRH (page 10 [63] Once the uplink timing for the SCell has been acquired, it becomes possible to perform uplink scheduling for uplink transmission at step 663).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Chen invention with Jeong invention to include the claimed limitation(s) so as to allow the UE to acquire the uplink timing of a second cell in order to perform synchronization to uplink data to the network. 
Claim 12, Chen as modified discloses the method of claim 11, further comprising transmitting a second TAG and associated TA offset for the second RRH to the UE following transmission of the first TAG (Jeong [60] the activated SCell 616 is to be configured with a new uplink timing different from the uplink timing which is maintained by the UE 601, which is for the uplink transmission timing for the PCell 613). Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Chen invention with Jeong invention to include the claimed limitation(s) so as to allow the UE to acquire the uplink timing of a second cell in order to perform synchronization to uplink data to the network. 
Claim 13, Chen as modified discloses the method of claim 12, wherein detecting the switch from the first RRH to the second RRH includes detecting the switch in accordance with the second TAG and associated TA offset for the second RRH, the second TAG and associated TA offset corresponding to a most recent TAG (page 10 [60] the activated SCell 616 is to be configured with a new uplink timing different from the uplink timing which is maintained by the UE 601, which is for the uplink transmission timing for the PCell 613, [63] Once the uplink timing for the SCell has been acquired, it becomes possible to perform uplink scheduling for uplink transmission at step 663).  Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Chen invention with Jeong invention to include the claimed limitation(s) so as to allow the UE to acquire the uplink timing of a second cell in order to perform synchronization to uplink data to the network. 
Claim 14, Chen as modified discloses the method of claim 12, wherein the first RRH is associated with a first subset of reference signals (RSs) (Chen [0032] UE 301 sends a timing reference signal to eNB 302 over PCELL) and the second RRH is associated with a second subset of RSs (Chen [0032] UE 301 transmits a timing reference signal to eNB 302 over SCELL), and wherein the second subset of RSs is associated with the first TAG (Chen [0032] eNB 302 configures SCELL for UE 301 and assigns the SCELL to TA group #2) and the first subset of RSs is associated with the second TAG  (Chen [0032] eNB 302 configures PCELL for UE 301 and assigns the PCELL to TA group #1).  
Claim 16, Chen as modified discloses the method of claim 11, further comprising transmitting, on the downlink communication channel, downlink control information (DCI) (Chen [0028] UE could derive DL timing from any of the DL CCs) or a media access control (MAC) control element (CE) indicating one or both of the first RRH or the second RRH to serve the UE (Chen [0029] the corresponding TA group index is configured or reconfigured by eNB via radio resource control (RRC) or media access control (MAC) message, [0046] eNB can send a TA command via a MAC CE).  
Claim 26, see claim 11 for the rejection, Chen discloses (fig 2) an apparatus having a first remote radio header (RRH) and a second RRH for wireless communication, comprising: 
a transceiver (fig 2 transceiver); 
a memory configured to store instructions (fig 2 memory, program); and 
at least one processor communicatively coupled with the transceiver and the memory, wherein the at least one processor is configured to: 
transmit, on a downlink communication channel, a first timing advance group (TAG) and associated timing advance (TA) offset for the second RRH to a user equipment (UE); 
detect a switch of the UE from the first RRH to the second RRH; and 
receive, on an uplink communication channel, data from the second RRH.  
Claim 27, see claim 12 for the rejection, Chen as modified discloses the apparatus of claim 26, wherein the at least one processor is further configured to transmit a second TAG and associated TA offset for the second RRH to the UE following transmission of the first TAG.  
Claim 28, see claim 13 for the rejection, Chen as modified discloses the apparatus of claim 27, wherein to detect the switch from the first RRH to the second RRH, the at least one processor is further configured to detect the switch in accordance with the second TAG and associated TA offset for the second RRH, the second TAG and associated TA offset corresponding to a most recent TAG.  
Claim 29, see claim 14 for the rejection, Chen as modified discloses the apparatus of claim 27, wherein the first RRH is associated with a first subset of reference signals (RSs) and the second RRH is associated with a second subset of RSs, and wherein the second subset of RSs is associated with the first TAG and the first subset of RSs is associated with the second TAG.  
Claim(s) 15 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., US 2012/0250520 and WO 2012/138135 A3 (Jeong) in view of Jung et al., US 2019/0081753.
Claim 15, Chen as modified discloses the method of claim 14, 
but Chen and Jeong invention is silent on,  
wherein the first subset of RSs and the second subset of RSs correspond to at least one of a SSB reference signal, a channel state information reference signal, or positioning reference signal.  
However, as Jung discloses wherein the first subset of RSs and the second subset of RSs correspond to at least one of a SSB reference signal ([0127] the first and second sets of reference signals comprise a non-zero transmit power channel state information-reference signal, a synchronization signal/physical broadcast channel block), a channel state information reference signal ([0127] the first and second sets of reference signals comprise a non-zero transmit power channel state information-reference signal, a synchronization signal/physical broadcast channel block), or positioning reference signal.  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Chen and Jeong invention with Jung invention to include the claimed limitation(s) so as to enable the UE to be configured to periodically scan CSI-RS reference signal and/or SS-block in order to perform synchronization with the network.  
Claim 30, see claim 15 for the rejection, Chen as modified discloses the apparatus of claim 29, wherein the first subset of RSs and the second subset of RSs correspond to at least one of a SSB reference signal, a channel state information reference signal, or positioning reference signal.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., US 2012/0250520 and WO 2012/138135 A3 (Jeong) in view of Chen et al., US 2018/0206219 (Chen’219).
Claim 17, Chen as modified discloses the method of claim 11, further comprising 
but Chen and Jeong invention is silent on, 
transmitting a downlink control indication (DCI) or media access control (MAC) control element (CE) indicating one or both of a number of cells or physical cell identifier (PCIs), wherein the number of cells or PCIs are associated with one or both of a serving cell or non-serving cell.  
However, as Chen’219 discloses transmitting a downlink control indication (DCI) or media access control (MAC) control element (CE) indicating one or both of a number of cells or physical cell identifier (PCIs), wherein the number of cells or PCIs are associated with one or both of a serving cell or non-serving cell ([0065] one or more properties of DCI 828 transmitted by eNB 804 may be used to convey the index or otherwise indicate which of cell identifiers 808 should be selected by UE 802 for configuring an aspect of UE 802 operation).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Chen and Jeong invention with Chen’219 invention to include the claimed limitation(s) so as to allow the network to convey to the UE which of cell identifiers should be selected by UE for configuring an aspect of UE operation in order to perform synchronization with the network.   

Allowable Subject Matter
Claims 4 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
4. The method of claim 3, wherein switching from the first RRH to the second RRH includes: 
switching from a first set of beams associated with the first RRH to a second set of beams associated with the second RRH, wherein the second set of beams are quasi co- located with the second subset of RSs of the TAG.  
21. The apparatus of claim 20, wherein to switch from the first RRH to the second RRH, the at least one processor is further configured to: switch from a first set of beams associated with the first RRH to a second set of beams associated with the second RRH, wherein the second set of beams are quasi co- located with the second subset of RSs of the TAG.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH NGUYEN whose telephone number is (571)270-3196. The examiner can normally be reached 8:00AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DINH NGUYEN/Primary Examiner, Art Unit 2647